Citation Nr: 0433205	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a left hand disorder, 
characterized as a scar of the left thumb.

Entitlement to service connection for a neck disorder.

Entitlement to service connection for a back disorder.

Entitlement to service connection for a right shoulder 
disorder.

Whether the reduction of the 30 percent rating assigned for a 
service-connected right hand disorder to 10 percent was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2002 decisions by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that the veteran 
sustained a cut to the left thumb during service, which 
resulted in a residual scar.

3.  The evidence of record does not reasonably show that 
arthritis of the neck and right shoulder had their origins 
during service, or for many years thereafter.

4.  The clinical evidence of record does not document a 
currently diagnosed back disorder.

5.  The RO's decision to reduce the veteran's evaluation for 
a right hand disorder from 30 percent to 10 percent was 
supported by evidence contained in the record at the time of 
the reduction and was made in compliance with applicable due 
process laws and regulations.


CONCLUSIONS OF LAW

1.  A left hand disorder, characterized as a scar of the left 
thumb, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A neck disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A back disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A right shoulder disorder was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

5.  The RO's decision to reduce the veteran's evaluation for 
a right hand disorder from 30 percent to 10 percent was 
proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.7 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letters from the RO dated in 
March and July 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection, as well as the regulations 
pertinent to the reduction of disability ratings.  The basic 
elements for such claims have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran before the May and 
August 2002 RO decisions that are the subject of this appeal, 
in March and July of 2001.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although March and July 2001 letters that were 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the March 
2001 letter, the RO stated, "tell us about any additional 
information or evidence that you want us to try to get for 
you."  The veteran has submitted evidence throughout the 
course of this appeal.  There is no indication of record that 
the veteran has any evidence in his possession that pertains 
to his claims.  Thus, the Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in March 2004.  He was afforded VA 
examination regarding the cause and current level of his 
disabilities.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for a Left Hand Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatments related to a cut, scar, or any other 
injury involving the left thumb during service.

A September 2001 VA examination report noted that the veteran 
had a two-inch scar on his left thumb dorsally over the 
metacarpal.  The scar was slightly tender.  The diagnosis was 
history of laceration of the left thumb, which had healed 
well.  The examiner noted persistent tenderness and pain were 
associated with the scar.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that he was a cook during service.  He indicated that he cut 
his left thumb while slicing bacon.  The veteran testified 
that he had to have several stitches in his thumb.  The 
veteran indicated that, though his left thumb has bothered 
him over the years, he did not seek treatment for it.  The 
veteran's representative stated that the veteran's service 
medical records appeared to be incomplete.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for service connection for a 
left hand disorder.  Though service medical records do not 
reflect treatment or complaints associated with the left 
thumb, the veteran's representative stated at the March 2004 
hearing that the veteran's service medical records may be 
incomplete.  The veteran, also at the March 2004 hearing, 
testified that he cut his thumb slicing bacon during service.  
The Board, to the extent that the veteran is recounting an 
injury sustained during service, finds his testimony 
credible.  The veteran's testimony with regard to symptoms 
and injuries sustained during service is considered 
competent.  The September 2001 VA examination report noted a 
history of laceration, which has resulted in a painful and 
tender scar.  The Board notes that there is no evidence of 
record attributing this laceration to any other incident.  
There is perceived to be a reasonable doubt as to the matter 
of whether his service treatment records are complete.  
Accordingly, the Board finds that the evidence of record 
provides a reasonable basis to determine that the evidence is 
in equipoise with regard to this claim.  Thus, resolving all 
doubt in favor of the veteran, service connection for a left 
hand disorder, characterized as a scar of the left thumb, is 
granted.

III.  Service Connection for Neck, Back and Right Shoulder 
Disorder

Factual Background

Service medical records do not contain complaints, findings 
or treatment associated with the neck, back, or right 
shoulder.

A July 2002 VA examination report noted that the claims 
folder was reviewed in conjunction with the examination.  The 
examiner noted that the veteran had some degree of arthritis 
of the right shoulder and cervical spine.  No findings or 
complaints were noted with regard to the veteran's back.

Private treatment records from October 2002 through March 
2004 reflect treatment for degenerative changes of the 
cervical spine.  Such treatment records do not comment on the 
etiology of these degenerative changes, nor do such records 
refer to complaints or findings regarding the back or right 
shoulder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that he was a cook in the Marine Corps and did a lot of heavy 
lifting during service.  He testified that because of this 
heavy lifting he had developed arthritis in his neck, back 
and right shoulder.  He did not report any treatment for the 
his back complaints.

Criteria

Service connection may be granted for arthritis, if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.

Analysis

There is no clinical evidence documenting treatment or 
findings of a back disorder at any time during or since 
service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).  
The Board notes that the veteran has not been afforded a VA 
examination with regard to his efforts to service connect his 
back disorder.  However, in the absence of complaints, 
findings or treatment associated with a back disorder both in 
service and since service, the Board finds that a VA 
examination is not warranted in this instance.  In the 
absence of any pertinent findings of a back disorder, service 
connection for such is denied.

With regard to the veteran's neck and right shoulder 
disorder, clinical evidence does reflect diagnoses of 
degenerative changes of the cervical spine and right 
shoulder.  However, service medical records do not reflect 
complaints, findings or treatment associated with either the 
neck or right shoulder.  The earliest clinical documentation 
of such complaints is the July 2002 VA examination report, 
which reflects the current diagnoses.  There are no comments 
in the clinical documentation linking the veteran's current 
diagnoses directly to service.

The Board notes that the veteran has attributed his arthritis 
to heavy lifting he did while in service.  However, the 
question of whether the veteran's current diagnoses had their 
onset in, or are otherwise related to, active service 
involves a determination as to whether there is competent 
medical evidence of record having a bearing as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the etiology of his current diagnoses are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As such disorders were documented almost forty years after 
the veteran's separation from active duty, there is no basis 
to grant service connection either on a direct or presumptive 
basis.  Accordingly, service connection for a neck disorder 
and a right shoulder disorder is denied.

IV.  Reduction of Rating for Right Hand Disorder

Factual Background

Service medical records indicate that the veteran burned his 
right hand in May 1955, which resulted in an infection.  The 
veteran's infection was treated surgically.

Service connection was granted for laceration of the right 
hand with ligament involvement and a 30 percent rating was 
assigned effective July 1986.  The rating was for the 
veteran's major upper extremity, as he has been noted to be 
right handed.  A September 1987 rating decision 
recharacterized the veteran's right hand disorder as a 
laceration of the back of the right hand with ligament 
involvement and tenosynovitis of the right ring finger as a 
residual of an infected burn.

A June 1987 VA examination report noted the history of injury 
to the veteran's right hand.  On examination, there was 
sudden weakness of grip of the right hand.  There was 
complete inability to flex the metacarpal phalangeal (MP) 
joint and the interphalangeal (IP) joint of the right thumb 
at the same time as flexion of the other fingers.  There was 
flexion of the MP joint and the UP joint of the right thumb, 
but only 50% of full, and that was only as a separate 
activity from the flexion of the other fingers.  Extension of 
the thumb was full.  There was no flexion possible of the 
distal IP joint of the right fourth finger.  Extension was 
full.

A September 1995 VA examination report noted that the veteran 
complained of pain and numbness in the right hand.  On 
examination, his hands had a normal appearance.  He had full 
extension of his right thumb.  Extension of the eight fingers 
was normal with the exception of a five-degree contracture at 
the proximal interphalangeal (PIP) joints of all four 
fingers.  This was noted to give him a slight loss of 
extension of all four fingers.  A slight loss of flexion was 
noted at all finger joints.  Opposition of the thumb lacked 2 
centimeters of reaching the fifth finger.  Flexion of the 
thumb was satisfactory.  Ligaments were noted to be 
satisfactory at that time.  There was no evidence of a long-
term ligament problem.

An October 1999 VA examination report noted the veteran's 
history with regard to his right hand problems.  On 
examination, some arthritic changes were noted in the right 
hand.  There was a well-healed scar on the lateral aspect of 
the fourth digit consistent with the veteran's history of 
drainage.  There was mild tenderness to palpation of the 
area.  He was able to approximate the tips of his fingers in 
the right hand to within one centimeter of the median crease 
and the thumb to within a centimeter and a half of the median 
crease.  There was no gross atrophy.

An October 1999 rating decision continued a 30 percent rating 
for the right hand disorder.  The rating decision noted that 
recent evidence had shown some improvement in the veteran's 
condition, but sustained improvement had not been 
established.  The RO informed the veteran that, since there 
was evidence of improvement, the 30 percent rating was not a 
permanent evaluation and was subject to future review.

A September 2001 VA examination report noted that the veteran 
reported pain and stiffness in his joints.  He also reported 
feelings of weakness and poor coordination in his hand.  On 
examination, the right ring finger lacked 10 degrees of 
extension at the PIP and distal interphalangeal (DIP) joints.  
The fifth finger on the right hand lacked 10 degrees of 
extension at the PIP joint.  The right thumb had full 
flexion.  Sensation and intrinsic muscle function were okay.  
The various tendons all worked satisfactorily.  The right 
hand had some mild generalized swelling and tenderness.  The 
examiner noted that the veteran had some surgery on his right 
hand because of an infection from a burn.  He stated that 
this was well healed, but there was mild pain and mild loss 
of motion.  He said the continuation of the veteran's 
symptoms was diagnosed as bothersome scarring, a mild 
tightness of the ligaments around the joints secondary to 
scarring and mild chronic tenosynovitis.

A July 2002 VA examination report noted that the veteran's 
claims folder was reviewed.  On examination, the veteran's 
right hand revealed a well-healed surgical incision wound 
along the medial aspect of the ring finger.  Inspection 
revealed that there were positive Heberden's nodes at the DIP 
joints on multiple fingers, which was consistent with 
osteoarthritis of the finger joints.  There was a slight 
weakness of grip.  He was able to demonstrate fingertip 
approximation to the proximal palmar crease with fingertip 
contact to the palm of his hand.  Fingertip to thumb contact 
with the index, ring and long digits was noted, but the fifth 
digit was 1 centimeter shy of complete contact with the 
thumb.  The examiner stated that while the veteran does have 
arthritis in the digits of his right hand, there was not a 
"specific relationship" between the veteran's injury and 
the development of "this age induced osteoarthritic 
condition."

An August 2002 decision proposed a decrease of the disability 
rating for the veteran's right hand disorder from 30 to 10 
percent.  The August 2002 letter from the RO, notifying the 
veteran of the proposed reduction, and informed him that he 
had 60 days to submit additional evidence to show that the 
reduction should not be made.  The veteran did not submit any 
new evidence.

A January 2003 rating decision reduced the veteran's rating 
for his service-connected right hand disorder to 10 percent, 
effective May 1, 2003.

Private treatment notes from October 2002 through March 2004 
indicated that the veteran was being treated for degenerative 
joint disease of the hands.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that his right hand disorder has not improved since he was 
assigned the 30 percent rating.  The veteran noted that he 
was told it had improved after he retired.  He indicated that 
his right hand is swollen and he has difficulty using it.

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The veteran is currently rated under Diagnostic Code 5223.  
Under this Diagnostic Code, a 10 percent rating is warranted 
for favorable ankylosis of two digits of the hand, of the 
major extremity, where such digits are the long and ring 
finger, the long and little finger, or the ring and little 
finger.  A 20 percent rating is warranted where there is 
favorable ankylosis of the index and long finger, the index 
and ring finger or the index and little fingers.  A 30 
percent rating is warranted with favorable ankylosis of the 
thumb and any finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2003).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. §§ 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level. 38 C.F.R. 
§ 3.105(e) (2003).

Analysis

The veteran's 30 percent rating for a right hand disorder had 
been in effect since July 1986.  Under 38 C.F.R. § 3.344, a 
reduction is only appropriate if sustained improvement of the 
disorder is noted in more than one examination.  The RO 
initially noted, in the November 1999 rating decision, that 
the October 1999 VA examination report documented improvement 
in the veteran's right hand disorder.  Subsequent VA 
examination reports, dated September 2001 and July 2002, also 
noted that the veteran's right hand disorder had improved.  
Though some limitation of motion in the right ring finger was 
noted on examination, such loss of motion was characterized 
as mild in the September 2001 VA examination report.  The 
July 2002 VA examination report, moreover, noted that the 
veteran's osteoarthritis of the right hand joints, which was 
noted to be causing the veteran pain and swelling in the left 
hand, was not attributable to his service-connected right 
hand disorder.  Finally, the Board notes that the VA 
examinations used to determine that there was improvement in 
the veteran's condition were complete examinations that 
documented the current level of disability associated with 
the veteran's right hand.

The Board finds that the functional limitations described in 
recent VA examinations are such as are contemplated by the 10 
percent rating now in effect.

Given that the reduction of the veteran's rating was 
appropriate under 38 C.F.R. § 3.344, the Board must now 
determine if the appropriate procedures were followed with 
regard to reducing a disability rating under 38 C.F.R. 
§ 3.105(e).  The veteran was first informed that improvement 
in his condition was noted in a November 1999 rating decision 
that, while it continued the 30 percent rating, notified the 
veteran that such rating was subject to further review.

The RO issued an August 2002 rating decision that informed 
the veteran of the proposed reduction and supplied him with 
the reasons for such proposal.  In addition, the August 2002 
notification letter informed the veteran that he had 60 days 
to provide evidence to the RO regarding his disagreement with 
the proposed reduction.  The veteran did not submit any 
further evidence and a January 2003 rating decision reduced 
the veteran's disability rating for his right-hand disorder 
to 10 percent effective May 1, 2003.  The Board finds that 
the steps taken by the RO complied with the requirements of 
38 C.F.R. § 3.105(e).  As such, the preponderance of the 
evidence is against the veteran's claim concerning the 
propriety of this reduction.


ORDER

Entitlement to service connection for a left hand disorder, 
characterized as a scar of the left thumb, is granted.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

The rating reduction for a right hand disorder from 30 
percent to 10 percent disabling was proper, and the appeal is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



